DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because solid figures and photographs are not permitted.  The solid figures make the details difficult to discern; for example it’s not clear what reference numeral (99) is pointing to in Figure 6. See 37 C.FR. 1.84 for further details. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2003/034634 issued to Gonthier (cited in the IDS filed on 8/18/2020).
Regarding Claim 1, Gonthier teaches in Figures 1-7 and respective portions of the specification a device (40) for preventing a strap (15) of athletic equipment (1) from becoming detached from a receptor piece (17), the device comprising: 
an end cap (40) configured to securely attach to a distal end (23) of a male strap (15) (15), the male strap (15) having been fed through a female receptor piece (17); and 
a screw (42) connecting the end cap (40) to the male strap (15), wherein the end cap (40) prevents the male strap (15) from disengaging with the female receptor piece (17) and removably couples the distal end (23) of the male strap (15) with the athletic equipment (1).
Regarding Claim 2, Gonthier teaches the male strap (15) and female receptor piece (17) are part of a piece of sports and leisure equipment selected from the group of snowboard bindings (see Figure 1), ski boots, moto-cross boots, helmets, wake board bindings, backpacks, fanny packs, luggage, climbing gear, and sweatshirts having strings.
Regarding Claim 4, Gonthier teaches the end cap (40) comprises at least one of a personalized shape, a character, an icon, an emblem, and a figurine (Figure 2 shows the end cap (40) has a defined shape that can be taken to be a personalized shape or emblem).
Regarding Claim 5, Gonthier teaches the athletic equipment forms a channel (44) to receive the distal end (23) of the male strap (15) when in a closed position.
Regarding Claim 9, Gonthier teaches in Figures 1-7 and respective portions of the specification of a snowboarding binding assembly comprising: 
a baseplate (4); 
a high-back (11) rotatably coupled to the baseplate (4) and forming receiving cavity for a snowboarding boot (2); 
an elongated male strap (15) fixedly attached at a first end to a first side of at least one of the high-back and the baseplate; 
a female receptor piece (17) fixedly attached at a second side opposite than the first side of at least one of the high-back (see Figure 1) and the baseplate, and configured to receive the male strap (15); and 
an end cap (40) configured to securely attach to a distal end (23) being opposite of the first end of the elongated male strap (15), the elongated male strap (15) having been fed through the female receptor piece (17); 
wherein the end cap (40) prevents the  male strap (15) from disengaging with the female receptor piece (17) and removably couples the distal end (23) of the  male strap (15) to an outer portion of the female receptor piece (17).
Regarding Claim 11, Gonthier teaches the end cap (40) comprises at least one of a personalized shape, a character, an icon, an emblem, and a figurine (Figure 2 shows the end cap (40) has a defined shape that can be taken to be a personalized shape or emblem).
Regarding Claim 12, Gonthier teaches the female receptor piece (17) forms a channel (44) on the outer portion to receive the distal end (23) of the male strap (15) when in a closed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of U.S. Patent Publication No. 2020/0129840 issued to Hennessy et al.
Regarding Claim 10, Gonthier disclose the claimed invention except for teaching the end cap (40) removably couples the distal end (23) of the male strap (15) with the outer portion of the female receptor piece (17) using magnets.
Hennessy et al. teaches of a snowboard binding that includes teaching of placing a magnet (508) on a portion of a strap to aid in aligning two straps, as shown in Figure 5C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a magnet for coupling the two straps, as taught by Hennessy et al, for the invention taught by Gonthier to provide the advantage aiding in aligning the straps (an objective taught by Hennessy et al. in at least the abstract).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of U.S. Patent Publication No. 2007/0045989 issued to Cunningham et al.
Regarding Claim 6, Gonthier disclose the claimed invention except for teaching of a pulley system disposed within the athletic equipment, the pulley system comprising a first wire coupled to the male strap and terminating into a first handle accessible on an exterior portion of the athletic equipment, a second wire coupled to the female receptor piece and terminating into a second handle accessible on the exterior portion.
Cunningham et al. teach in Figures 1-6 and respective portions of the specification of a binding that includes a pulley system with a wire (210) coupled with a strap (202) and terminating into a first handle (218) for moving the bindings into a first tightened position when the handle is pulled.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pulley system with a wire coupled with a strap and terminating into a first handle for moving the bindings into a first tightened position when the handle is pulled, as taught by Cunningham et al., for the device taught by Gonthier.  One would be motivated to provide the pulley system that enables a rider to easily tighten or loosen the strap for their boots (an objective taught by Cunningham et al. in at least the abstract). 
Gonthier as modified by Cunningham et al. disclose the claimed invention except for teaching of a pulley system with first and second handles and wires connected to each of the male strap and female receptacle.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second pulley system, wire and handle connected to the female receptor piece (17) taught by Gonthier.  Such a modification would be a mere duplication of parts which has been held to be within the level of ordinary skill and such a modification would be advantageous to allow a user to separately tighten both side of the strap for individual comfort and preference.
Regarding Claim 7, in the modified invention pulling at least one of the first and the second handle (218 as taught by Cunningham et al.) causes the male strap (15 as taught by Gonthier) and the female receptor piece (17 as taught by Gonthier) to be in a first position (tightened).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of Cunningham et al., and in further view of U.S. Patent Publication No. 2018/0310670 issued to Rovekamp, Jr. et al.
Regarding Claim 8, Gonthier as modified disclose the claimed invention except for teaching of a motor coupled to the first handle and the second handle that automatically causes the male strap (15) and the female receptor piece (17) to be in a first position.
Rovekamp, Jr. et al. teaches of a motor (218) for tightening the straps of a snowboard boot (see Figures 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor, as taught by Rovekamp, Jr. et al., for automatically tightening the straps for the modified device of Gonthier.  One would be motivated to provide a motor to aide a user who may have difficulty manipulating the binding while wearing gloves in cold weather.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of U.S. Patent No. 10,105,588 issued to Massey
Regarding Claim 13, Gonthier disclose the claimed invention except for teaching of a pulley system disposed within the high-back, the pulley system comprising a first wire coupled to the male strap and terminating into a first handle accessible on an exterior portion of the high-back, a second wire coupled to the female receptor piece and terminating into a second handle accessible on the exterior portion.
Massey teach in Figures 1-12 and respective portions of the specification of a binding (10) that includes a pulley system with a wire (32) coupled with a strap (20) and terminating into a first handle (36) located on a high-back (14) for moving the bindings into a first tightened position when the handle is pulled.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pulley system with a wire coupled with a strap and terminating into a first handle for moving the bindings into a first tightened position when the handle is pulled, as taught by Cunningham et al., for the device taught by Massey.  One would be motivated to provide the pulley system that enables a rider to tension the the strap for their boots when the high back is moved to a close (an objective taught by Massey in at least the abstract). 
Gonthier as modified Massey disclose the claimed invention except for teaching of a pulley system with first and second handles and wires connected to each of the male strap and female receptacle.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second pulley system, wire and handle connected to the female receptor piece (17) taught by Gonthier.  Such a modification would be a mere duplication of parts which has been held to be within the level of ordinary skill and such a modification would be advantageous to allow a user to separately tighten both side of the strap for individual comfort and preference.
Regarding Claim 14, in the modified invention pulling at least one of the first and the second handle (36 as taught by Cunningham et al.) causes the male strap (15 as taught by Gonthier) and the female receptor piece (17 as taught by Gonthier) to be in a first position (tightened).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of Cunningham et al., and in further view of U.S. Patent Publication No. 2018/0310670 issued to Rovekamp, Jr. et al.
Regarding Claim 15, Gonthier as modified disclose the claimed invention except for teaching of a motor coupled to the first handle and the second handle that automatically causes the male strap (15) and the female receptor piece (17) to be in a first position.
Rovekamp, Jr. et al. teaches of a motor (218) for tightening the straps of a snowboard boot (see Figures 4 and 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor, as taught by Rovekamp, Jr. et al., for automatically tightening the straps for the modified device of Gonthier.  One would be motivated to provide a motor to aide a user who may have difficulty manipulating the binding while wearing gloves in cold weather.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618